ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Dynamic Systems Technology, Inc.             ) ASBCA No. 62994
                                             )
Under Contract No. W91QVN-20-C-0010          )

APPEARANCE FOR THE APPELLANT:                   James M. White, Esq.
                                                 Marshall & White, PLLC
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Scott N. Flesch, Esq.
                                                 Army Chief Trial Attorney
                                                MAJ Jason C. Coffey, JA
                                                Dana J. Chase, Esq.
                                                 Trial Attorneys

                              ORDER OF DISMISSAL

       The government has requested appellant submit a new claim regarding the subject-
matter of this appeal, which appellant has done. Appellant has requested this appeal be
dismissed without prejudice, and the government does not object. Therefore, the appeal
is dismissed without prejudice to the submittal of the new claim.

      Dated: November 23, 2021



                                             JOHN J. THRASHER
                                             Administrative Judge
                                             Chairman
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62994, Appeal of Dynamic Systems
Technology, Inc., rendered in conformance with the Board’s Charter.

      Dated: November 24, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2